There is sufficient evidence to sustain the verdict in this case. The title to the goods in question was in the plaintiff by virtue of the mortgage which she held thereon; there was evidence of a demand and refusal; and the only other question which was distinctly made at the trial was that as to the value of the goods converted, which, after considerable evidence pro and con,
the jury fixed at $90. In view of these facts the court cannot disturb the verdict.
As to the point made in defendant's brief that she was deceived and defrauded by misrepresentations of the plaintiff as to the value of the entire goods covered by the mortgage, at the time of the original purchase of said goods, it is enough to say that, while some evidence was offered to that effect, yet the record does not show that any claim of recoupment was set up by the defendant on account thereof, or that any ruling of the court was asked for in relation thereto. So that, even admitting that such a defence might have been interposed (Davidson v.Wheeler, 17 R.I. 433), yet as it was not, the question which the counsel makes in his brief is not properly before us. The defendant, therefore, is left to pursue any remedy which she may have, on account of the alleged false representations, by a separate and independent action.
Petition for new trial denied, and case remitted to the Common Pleas Division with direction to enter judgment on the verdict.